Case 1:20-cv-00320-JMS-DML Document 95 Filed 04/06/21 Page 1 of 1 PageID #: 394




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                )
                                 )
                   Plaintiff,    )
                                 )
                v.               )                  No. 1:20-cv-00320-JMS-DML
                                 )
 CARMEL CLAY SCHOOLS,            )
                                 )
                   Defendant.    )
                                 )
                                 )
 OTHER PARTIES TO THE SETTLEMENT )
 AGREEMENT,                      )
                                 )
                   Intervenor.   )

                 Entry and Order from Settlement Conference
       The plaintiff, in person and by counsel, and the defendants, by their

 authorized representative and by counsel, appeared for a settlement conference on

 April 2, 2021, with the magistrate judge. The conference was held and concluded

 without settlement.
                                           ____________________________________
     Date: 4/6/2021                           Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana




 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
